 



Exhibit 10.1

VF CORPORATION

AWARD CERTIFICATE

Restricted Stock Units

Number of RSUs Awarded: 10,000

To: Mackey J. McDonald (“Participant”)

I am pleased to advise you that you have been awarded the number of Restricted
Stock Units (“RSUs”) set forth above under VF Corporation’s 1996 Stock
Compensation Plan, as amended (the “1996 Plan”), subject to the terms and
conditions set forth in the 1996 Plan and the attached Appendix.

              VF CORPORATION
 
       

  By:    

       
 
       

      Candace S. Cummings

      Vice President – Administration, General
Dated: February 7, 2005 (“Grant Date”)
      Counsel and Secretary

 



--------------------------------------------------------------------------------



 



VF CORPORATION

APPENDIX TO

AWARD CERTIFICATE

Terms and Conditions Relating to
Restricted Stock Units

1. Grant of RSUs.

     (a) Grant of RSUs Under 1996 Plan. Participant has been granted the
Restricted Stock Units (“RSUs”) specified in the Award Certificate under VF
Corporation’s (the “Company’s”) 1996 Plan, copies of which have been provided to
Participant. All of the terms, conditions, and other provisions of the 1996 Plan
are hereby incorporated by reference into this document. Capitalized terms used
in this document but not defined herein shall have the same meanings as in the
1996 Plan. If there is any conflict between the provisions of this document and
the mandatory provisions of the 1996 Plan, the provisions of the 1996 Plan shall
govern. By accepting the grant of the RSUs, Participant agrees to be bound by
all of the terms and provisions of the 1996 Plan (as presently in effect or
later amended), the rules and regulations under the 1996 Plan adopted from time
to time, and the decisions and determinations of the Committee made from time to
time.

     (b) Certain Restrictions. Until RSUs have become vested in accordance with
Section 3, RSUs shall be subject to a risk of forfeiture as provided in the 1996
Plan and this document. Until such time as each RSU has become settled by
delivery of a share in accordance with Section 4, such RSU will be
nontransferable, as provided in the 1996 Plan and Section 2(d). Participant is
subject to the VF Code of Business Conduct and related policies on insider
trading restricting Participant’s ability to sell shares of the Company’s Common
Stock received in settlement of RSUs, which may include “blackout” periods
during which Participant may not engage in such sales.

2. General Terms of RSUs.

     (a) Nature of RSUs. Each RSU represents a conditional right of Participant
to receive, and a conditional obligation of the Company to deliver, one share of
the Company’s Common Stock at the times specified hereunder and subject to the
terms and conditions of the 1996 Plan and this document. Each RSU constitutes an
award under Article IX of the 1996 Plan (including Section 9.6 thereof),
representing a bookkeeping unit which is an arbitrary accounting measure created
and used solely for purposes of the 1996 Plan and this Agreement. RSUs do not
represent ownership rights in the Company, shares of Common Stock, or any asset
of the Company.

 



--------------------------------------------------------------------------------



 



     (b) Account. An account will be maintained for Participant for purposes of
this Award, to which the total number of RSUs granted and any RSUs resulting
under Section 2(c) shall be credited. An individual statement relating to
Participant’s Account will be issued not less frequently than annually. Such
statement shall report the amount of RSUs credited to Participant’s Account
(i.e., not yet settled), transactions in the Account during the period covered
by the statement, and other information deemed relevant by the Company. Such
statement may be combined with or include information regarding other plans and
compensatory arrangements affecting Participant. A Participant’s statements may
evidence the Company’s obligations in respect of RSUs without the need for the
Company to enter into a separate agreement relating to such obligations;
provided, however, that any statement containing an error shall not represent a
binding obligation to the extent of such error.

     (c) Dividend Equivalents and Adjustments. Dividend equivalents shall be
paid or credited on RSUs as follows; provided, however, that the Committee may
vary the manner and terms of crediting dividend equivalents, for administrative
convenience or any other reason, provided that the Committee determines that any
alternative manner and terms result in equitable treatment of Participant:



  (i)   Regular Cash Dividends. At the time of settlement of RSUs under
Section 4(a), the Company shall determine the aggregate amount of regular cash
dividends that would have been payable to Participant, based on record dates for
dividends since the Grant Date, if the vested RSUs then to be settled had been
outstanding shares of Common Stock at such record dates (without compounding of
dividends but adjusted to account for splits and other extraordinary corporate
transactions). Such aggregate cash amount will be converted to a number of
shares by dividing the amount by the Fair Market Value of a share of Common
Stock at the settlement date.     (ii)   Common Stock Dividends and Splits. If
the Company declares and pays a dividend or distribution on Common Stock in the
form of additional shares of Common Stock, or there occurs a forward split of
Common Stock, then the number of RSUs credited to Participant’s Account as of
the payment date for such dividend or distribution or forward split shall be
automatically adjusted by multiplying the number of RSUs credited to the Account
as of the record date for such dividend or distribution or split by the number
of additional shares of Common Stock actually paid as a dividend or distribution
or issued in such split in respect of each outstanding share of Common Stock.  
  (iii)   Adjustments. If the Company declares and pays a dividend or
distribution on Common Stock that is not a regular cash dividend and not in the
form of additional shares of Common Stock, or if there occurs any other event
referred to in Article XI of the 1996 Plan, the Committee shall adjust the
number of RSUs credited to Participant’s Account in a manner that will prevent
dilution or enlargement of Participants’ rights with respect to RSUs, in an
equitable manner determined by the Committee.

 



--------------------------------------------------------------------------------



 



  (iv)   Risk of Forfeiture and Settlement of RSUs Resulting from Dividend
Equivalents and Adjustments. RSUs which directly or indirectly result from
dividend equivalents on or adjustments to an RSU shall be subject to the same
risk of forfeiture as applies to the granted RSU and will be settled at the same
time as the granted RSU.

     (d) Non-Transferability. Unless otherwise determined by the Committee,
neither Participant nor any beneficiary shall have the right to, directly or
indirectly, alienate, assign, transfer, pledge, anticipate, or encumber (except
by reason of death) any RSU, Account or Account balance, or other right
hereunder, nor shall any such RSU, Account or Account balance, or other right be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of Participant or any
beneficiary, or to the debts, contracts, liabilities, engagements, or torts of
Participant or any beneficiary or transfer by operation of law in the event of
bankruptcy or insolvency of Participant or any beneficiary, or any legal
process.

3. Effect of Termination of Employment.

     (a) Vesting and Forfeiture. The “Stated Vesting Date” of the RSUs will be
February 7, 2007. Except to the extent set forth in subsections (i) through
(iv) of this Section 3(a), upon Participant’s Termination of Employment prior to
the vesting of the RSUs, all unvested RSUs shall be canceled and forfeited and
Participant shall have no further rights hereunder:



  (i)   Death or Disability. If Termination of Employment is due to
Participant’s death or Disability (as defined below), Participant’s RSUs shall
vest in full at the date of Termination of Employment, and the settlement of all
RSUs shall occur as promptly as practicable following Termination, provided
that, in the case of Disability, settlement shall occur at the earlier of the
Stated Settlement Date (as defined below) or six months after Termination if the
Disability does not meet the definition of “Disabled” in Section 409A(a)(2)(C)
of the Internal Revenue Code (the “Code”), except as otherwise provided in
Section 4(b).     (ii)   Retirement. If Termination of Employment is due to
Participant’s Retirement (as defined in the 1996 Plan), Participant shall vest
in the Pro Rata Portion of the total number of unvested RSUs. The settlement of
all vested RSUs shall occur at the earlier of the Stated Settlement Date or six
months after Termination, except as otherwise provided in Section 4(b).    
(iii)   Involuntary Termination By the Company Not for Cause or by Participant
for Good Reason. If Termination of Employment is an involuntary separation by
the Company not for Cause (before or after a Change in Control) or a Termination
by Participant for Good Reason (at or after a Change in Control), Participant’s
RSUs shall vest in full at the date of Termination of Employment. The settlement
of all RSUs shall occur at the earlier of the

 



--------------------------------------------------------------------------------



 



      Stated Settlement Date or six months after Termination, except as
otherwise provided in Section 4(b).     (iv)   Termination by the Company for
Cause or Voluntary Termination by Participant. If Termination of Employment is
either by the Company for Cause or voluntary by Participant (excluding a
Retirement or Termination for Good Reason following a Change in Control),
unvested RSUs will be canceled and forfeited and vested RSUs will be settled at
the earlier of the Stated Settlement Date or six months after Termination,
except as otherwise provided in Section 4(b).

     (b) Release. Any settlement of RSUs following Termination of Employment may
be delayed by the Committee if Participant’s Employment Agreement or any policy
of the Committee then in effect conditions such settlement or severance payments
upon the Company receiving a full and valid release of claims against the
Company, and if Participant fails to meet the requirements of such condition in
a reasonable period of time such RSUs shall be forfeited.

     (c) Certain Definitions. The following definitions apply for purposes of
this Agreement:



  (i)   “Cause” means (i), if Participant has an Employment Agreement defining
“Cause,” the definition under such Employment Agreement, or (ii), if Participant
has no Employment Agreement defining “Cause,” Participant’s gross misconduct,
meaning (A) Participant’s willful and continued refusal substantially to perform
his or her duties with the Company (other than any such refusal resulting from
his or her incapacity due to physical or mental illness), after a demand for
substantial performance is delivered to Participant by the Board of Directors
which specifically identifies the manner in which the Board believes that
Participant has refused to perform his or her duties, or (B) the willful
engaging by Participant in gross misconduct materially and demonstrably
injurious to the Company. For purposes of this definition, no act or failure to
act on Participant’s part shall be considered “willful” unless done, or omitted
to be done, by Participant not in good faith and without reasonable belief that
his or her action or omission was in the best interest of the Company.    
(ii)   “Disability” means (A), if Participant has an Employment Agreement
defining “Disability,” the definition under such Employment Agreement, or (B),
if Participant has no Employment Agreement defining “Disability,” Participant’s
incapacity due to physical or mental illness resulting in Participant’s absence
from his or her duties with the Company on a full-time basis for 26 consecutive
weeks, and, within 30 days after written notice of termination has been given by
the Company, Participant has not returned to the full-time performance of his or
her duties.

 



--------------------------------------------------------------------------------



 



  (iii)   “Employment Agreement” means a written agreement between the Company
and Participant securing Participant’s services as an employee for a period of
time and in effect immediately prior to Participant’s Termination of Employment
or, if no such agreement is in effect immediately prior to Participant’s
Termination of Employment, an agreement providing severance benefits to
Participant upon termination of employment in effect immediately prior to
Participant’s Termination of Employment (including for this purpose an agreement
providing such benefits only during a period following a defined change in
control, whether or not a change in control in fact has occurred prior to such
Termination of Employment).     (iv)   “Good Reason” means “Good Reason” as
defined in Participant’s Employment Agreement. If Participant has no such
Employment Agreement, no circumstance will constitute “Good Reason” for purpose
of this Agreement.     (v)   “Pro Rata Portion” means a fraction the numerator
of which is the number of days that have elapsed from the Grant Date to the date
of Participant’s Termination of Employment and the denominator of which is the
number of days from the Grant Date to the Stated Vesting Date.     (vi)  
“Termination of Employment” means Participant’s termination of employment with
the Company or any of its subsidiaries or affiliates in circumstances in which,
immediately thereafter, Participant is not employed by the Company or any of its
subsidiaries or affiliates. Service as a non-employee director shall not be
treated as employment for purposes of this Agreement.

4. Settlement of RSUs.

     (a) Settlement Date. Vested RSUs will be settled by delivery of one share
of Common Stock for each RSU, together with dividend equivalent amounts payable
under Section 2(c). Such settlement will occur as of earlier of (i) February 7,
2010 (the “Stated Settlement Date”), (ii) the applicable date under
Section 3(a), and (iii), in the case of vested RSUs, immediately prior to a
Change in Control which also constitutes a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Code Section 409A(a)(2)(A)(v).
Delivery of shares in settlement of RSUs will take place as promptly as
practicable after the settlement date.

     (b) Certain Limitations to Ensure Compliance with Code Section 409A. For
purposes of this Agreement, references to a term or event (including any
authority or right of the Company or Participant) being “permitted” under Code
Section 409A mean that the term or event will not cause Participant to be liable
for payment of interest or a tax penalty under Section 409A. The provisions of
the 1996 Plan and other provisions of this Agreement notwithstanding, the terms
of the RSUs, including any authority of the Company and rights of Participant,
shall be limited to those terms permitted under Section 409A, and any terms

 



--------------------------------------------------------------------------------



 



not permitted under Section 409A shall be automatically modified and limited to
the extent necessary to conform with Section 409A. For this purpose, the Company
shall have no authority to accelerate distributions relating to RSUs in excess
of the authority permitted under Section 409A, and, if the timing of any
distribution in settlement of RSUs would result in Participant’s constructive
receipt of income relating to the RSUs prior to such distribution, the date of
distribution will be the earliest date after the specified date of distribution
that distribution can be effected without resulting in such constructive receipt
(thus, for example, any distribution in settlement of RSUs subject to
Section 409A(a)(2)(A)(i) (separation from service) shall not occur earlier than
the earliest time permitted under Section 409A(a)(2)(B)(i) and other applicable
provisions of Section 409A).

     (c) Delivery of Common Stock. Whenever Common Stock is to be delivered
hereunder, the Company shall deliver to Participant or Participant’s Beneficiary
one or more certificates representing the shares of Common Stock, registered in
the name of Participant, the Beneficiary, or in such other form of registration
as instructed by Participant, except that the Company may provide for
alternative methods of delivery for administrative convenience. The obligation
of the Company to deliver Common Stock hereunder is conditioned upon compliance
by Participant and by the Company with all applicable federal and state
securities and other laws and regulations. The Company may determine the manner
in which fractional shares of Common Stock shall be dealt with upon settlement
of RSUs; provided, however, that no certificate shall be issued representing a
fractional share. If there occurs any delay between the settlement date and the
date shares are issued or delivered to Participant, a cash amount equal to any
dividends or distributions the record date for which fell between the settlement
date and the date of issuance or delivery of the shares shall be paid to
Participant together with the delivery of the shares.

5. Tax Withholding.

     The Company shall withhold from the shares deliverable in settlement of
RSUs (including a deferred settlement) the number of shares having an aggregate
Fair Market Value equal to the mandatory Federal and state withholding
requirements, but rounded down to the nearest whole share, unless Participant
has made other arrangements approved by the Human Resources Department in
advance of settlement to make payment of such withholding amounts. Unless
otherwise determined by the Company, if settlement of the RSUs does not also
take place at that vesting date then no such share withholding will take place
to satisfy FICA requirements applicable at that vesting date and Participant
will be required to pay any such FICA withholding in cash.

6. Miscellaneous.

     (a) Binding Effect; Written Amendments. The terms and conditions set forth
in this document shall be binding upon the heirs, executors, administrators and
successors of the parties. The Award Certificate and this document constitutes
the entire agreement between the parties with respect to the RSUs and supersedes
any prior agreements or documents with respect thereto. No amendment,
alteration, suspension, discontinuation or termination of this document which
may impose any additional obligation upon the Company or materially

 



--------------------------------------------------------------------------------



 



impair the rights of Participant with respect to the RSUs shall be valid unless
in each instance such amendment, alteration, suspension, discontinuation or
termination is expressed in a written instrument duly executed in the name and
on behalf of the Company and, if Participant’s rights are materially impaired
thereby, by Participant.

     (b) No Promise of Employment. The RSUs and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Participant has a right to continue as an officer, employee or director of
the Company or its subsidiaries for any period of time, or at any particular
rate of compensation.

     (c) Governing Law. The validity, , interpretation, construction and
performance of this Agreement shall be governed by the laws (but not the law of
conflicts of laws) of the Commonwealth of Pennsylvania, and applicable federal
law.

     (d) Unfunded Obligations. The grant of the RSUs and any provision for
distribution in settlement of Participant’s Account hereunder shall be by means
of bookkeeping entries on the books of the Company and shall not create in
Participant any right to, or claim against any, specific assets of the Company,
nor result in the creation of any trust or escrow account for Participant. With
respect to Participant’s entitlement to any distribution hereunder, Participant
shall be a general creditor of the Company.

     (e) Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at its principal executive offices, in care of the
Vice President — Administration, and any notice to Participant shall be
addressed to Participant at Participant’s address as then appearing in the
records of the Company.

     (f) Shareholder Rights. Participant and any beneficiary shall not have any
rights with respect to shares (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares as specified
herein.

 